On behalf of the
Government and people of Namibia, I wish to extend our
deepest sympathy and heartfelt condolences to the
Government and friendly people of India on the heavy loss
of life and destruction of property that resulted from the
devastating earthquake. I trust that the international
community will give them a full helping hand.
Namibia welcomes all the newest Members of the
Organization and assures them of its readiness to interact
with them in the spirit of friendship and solidarity.
The President of the Assembly hails from a friendly
country, Guyana, which did so much to spearhead the
struggle of the Namibian people for self-determination,
liberation and democracy. The Government and people of
Guyana spared no effort in manifesting, in word and deed,
their unswerving support for and solidarity with the
Namibian cause in different world forums. I know all this
because I have spent many years at the United Nations and
during this time I visited Georgetown, his nation’s capital,
and other parts of Guyana on more than one occasion. The
hospitality and camaraderie of his brotherly people always
touched me very deeply. In his past and present incarnations
in the service of his great country, he and I have
collaborated on various issues of common interest. It is
against this background of mutual friendship and solidarity,
therefore, that I congratulate him most warmly on his
brilliant election as President of this challenging session of
the Assembly. His sterling stewardship is already so
effectively manifest that the successful conclusion of our
deliberations is assured.
I also wish to place on record our sincere appreciation
to his predecessor, His Excellency Mr. Stoyan Ganev of
Bulgaria, for the effective leadership he provided last
session.
Our illustrious Secretary-General, Mr. Boutros
Boutros-Ghali, has since his appointment been spearheading
an effective and innovative global campaign aimed at
streamlining and strengthening the role of the United Nations
in peace-keeping operations and in economic and
humanitarian issues. His "Agenda for Peace" has provided
a useful framework for discussing these and other pressing
issues relating to the maintenance of world peace and
security. Namibia commends the Secretary-General for his
tireless efforts.
On the threshold of a new millennium, and as we are
about to celebrate the fiftieth anniversary of the United
Nations, it is an appropriate time to reflect and take stock.
This is a period of great hope and confidence in the efficacy
of the United Nations. New vision and foresight are thus
called for; bold and imaginative decisions are required.
At its forty-seventh session the General Assembly, in
resolution 47/62, on the "Question of equitable representation
on and increase in the membership of the Security Council",
recognized that in the changing global situation there was a
need to reorganize, revitalize and democratize the Security
Council. The end of the cold war has created new
expectations that the Security Council will take on larger
responsibilities and a greater role in the maintenance of
international peace and security. But if the Security Council
is to be a credible organ of the United Nations, it must fulfil
these expectations of a changing and demanding world. It
is with this in mind that the "Question of equitable
representation on and increase in the membership of the
Security Council" should be addressed. Changes towards a
more representative Council would, no doubt, enhance its
credibility, legitimacy and authority.
Namibia supports the view that the membership of the
Security Council should be increased and more permanent
and non-permanent members added, taking into consideration
equitable geographical representation. Africa itself needs an
effective presence on the Council, as do Asia and Latin
America. The outmoded and undemocratic veto power
should be abolished altogether.
Likewise, there is a compelling need for the
restructuring of other organs, such as the General Assembly
itself and the Economic and Social Council. The member
States of the Movement of Non-Aligned Countries, working
in close partnership with the Group of 77, should involve
themselves fully in the ongoing discussions on the
restructuring of these vital organs of the United Nations.
Today we are witnessing a new phenomenon in
international relations, characterized by a sense of consensus
deriving from shared interests, in which the credibility and
centrality of the United Nations in dealing with global
conflicts has been greatly enhanced. Indeed, we have
witnessed the Organization fulfilling its mandate in the area
of the maintenance of international peace and security.
We in Namibia believe that now is the opportune
moment to establish a new role and purpose for a conflict-
resolution mechanism which is appropriate to the post-cold-
war era and to the needs and aspirations of succeeding
generations. The renewed commitment towards conflict
resolution must be transformed into a realistic programme of
action, relating to preventive diplomacy, peacemaking,
20 General Assembly - Forty-eighth session
peace-keeping and peace-building. Humanity is yearning for
a peaceful, just and prosperous world. On this score,
Namibia envisages a meaningful partnership and enhanced
cooperation between the Secretary-General of the United
Nations and the Secretary-General of the Organization of
African Unity in the field of conflict resolution and
humanitarian relief operations in Africa.
Now more than ever, much is expected of the United
Nations in the area of conflict resolution. The Organization
has a golden opportunity to ensure that those expectations
which "We the peoples" set forth in the Charter, are met by
further enhancing its effectiveness.
It is an accepted fact that peace and stability are
necessary, albeit not sufficient, conditions for economic
development. Therefore, peace-keeping, peacemaking and
peace-building should go hand in hand with economic
development.
For peace-keeping operations to be effective, Member
States should pay promptly their assessed contributions to
the regular budget and to peace-keeping operations. In this
context, we support the establishment of the reserve fund
aimed at improving the start-up financing of peace-keeping
operations.
In Cambodia, the United Nations Transitional Authority
in Cambodia (UNTAC) accomplished its task satisfactorily.
Namibia was happy to have contributed polling officers and
a staffed contingent of reinforced vehicles, called wolves, to
UNTAC. We did this because it was, after all, in Namibia
that a United Nations peace-keeping operation scored its first
large-scale victory. Namibia will favourably consider
participation in future United Nations peace-keeping
operations.
Unfortunately, other peace-keeping operations have not
as yet achieved the same positive results. It is our hope that
the United Nations will continue to help resolve the conflicts
in Somalia, Angola, Rwanda, Liberia, Mozambique, Haiti
and Bosnia and Herzegovina, among others.
With regard to Angola, Mr. Savimbi’s rejection of last
year’s election results was a major set-back. It has plunged
that sister country further into a most horrible human
tragedy. The horrendous carnage there continues to claim
about 1,000 innocent lives a day. It is further reported that
from 2 million to 3 million innocent Angolans are at risk of
dying of either direct or indirect effects of this senseless
war.
The international community must exert concerted
pressure on Mr. Savimbi to accept the will of the Angolan
people without any further delay. What is now expected of
Mr. Savimbi is the speedy implementation of the Bicesse
Accords, the relevant Security Council resolutions, the
Abidjan Protocol and last year’s election results, which,
taken together, provide the framework for resuming
negotiations with the Angolan Government.
It is the view of the Namibian Government that the
resumption of negotiations should lead to an early cease-fire,
which will allow the delivery of humanitarian assistance to
the suffering Angolan people, reconciliation and
consolidation of the Government of National Unity.
To this end, and in the face of Mr. Savimbi’s persistent
intransigence, the Security Council had no other alternative
but to impose sanctions against UNITA. Namibia, therefore,
supports Security Council resolution 864 (1993) which, inter
alia, calls for the prohibition of all sale or supply to UNITA
of arms and related materiél and military assistance, as well
as petroleum and petroleum products, and urges all Member
States to implement these measures. We believe also that if
UNITA continues to flout Security Council resolutions,
additional forms of punitive sanctions should be imposed.
Concerning the situation in Somalia, Namibia supports
the United Nations peace-keeping operation there. My
delegation holds the view that disarming the various factions
would allow the people of Somalia to build genuine bridges
of reconciliation and bring about the restoration of a civil
society.
Under the present circumstances, and in spite of
provocations by General Aidid’s faction, the United Nations
Operation in Somalia should continue to carry out its
mandate. Our hearts go out in sympathy to all those
countries whose nationals, including innocent Somalis, have
made the supreme sacrifice in the service of the United
Nations and human brotherhood. Any precipitous
withdrawal, however, would be to the detriment of innocent
Somali people and is likely to reverse the whole process.
This should not be allowed to happen.
In Mozambique, we are encouraged to note that the
cease-fire continues to hold and that the process appears to
be moving forward. I can hardly overemphasize that it is
absolutely imperative for elections to be conducted in an
atmosphere of peace, trust and cooperation - and this means
that the armed forces must first be confined to base and
demobilized, in accordance with the General Peace
Agreement agreed to last year by the two parties.
Forty-eighth session - 6 October l993 21
Namibia welcomes with satisfaction the recent
encouraging developments that have taken place in South
Africa. For the first time in the history of that neighbouring
country, all the people of South Africa will finally
participate in a free and democratic election on 27 April next
year. We would like, nevertheless, to urge all the people of
South Africa to ensure that this process remains on course,
and we call upon all the parties to participate in the work of
the Transitional Executive Council. In the same vein, we
call upon them, with the assistance of the international
community, to put an immediate end to the ever-escalating
violence. Violence and the ballot box do not go together.
Namibia, along with the other members of the Ad Hoc
Committee on Southern Africa of the Organization of
African Unity, supports the call made by the President of the
African National Congress, Mr. Nelson Mandela, to lift all
remaining economic sanctions against South Africa.
Namibia further supports the lifting of the oil embargo after
the establishment and commencement of the work of the
Transitional Executive Council, as well as the establishment
or restoration of full diplomatic relations with South Africa,
following the installation of an elected Interim Government
of National Unity, pursuant to democratic elections next
year.
The Middle East, the cradle of some of the world’s
major religions, has witnessed bloody conflicts for the
greater part of this century and has been on the agenda of
the United Nations since its inception. Namibia welcomes
the historic breakthrough represented by mutual recognition
and the declaration of principles signed between Israel and
the Palestine Liberation Organization (PLO) on Palestinian
self-rule in Gaza and the city of Jericho. Despite their long
enmity, the leaders of the State of Israel and the PLO
summoned the political courage to embrace peace. We can
only hope that the historic handshake between Mr. Rabin,
Prime Minister of Israel, and Mr. Arafat, Chairman of the
PLO, will usher in a new era in that region.
Granted, this is only a first step, but it constitutes a
firm basis for building a comprehensive, just and lasting
peace in the Middle East. However, for this undertaking to
succeed, the infusion of large-scale and sustained
international financial and humanitarian assistance is
required.
Encouraged by the historic and momentous
breakthrough in the Middle East and the positive
developments in South Africa, and also taking into
consideration the emerging climate in favour of
rapprochement in inter-State relations, we believe that the
time has now come for the leaders of the United States of
America and the Republic of Cuba to travel the short
distance of 90 miles to reconciliation and peaceful
coexistence. We are convinced that this can be done in the
interest of the children of the two countries, who, like those
of South Africa, Israel and Palestine, hope for a peaceful and
brighter future.
Peace and stability in the Middle East are critically
important not only to that region but also to the world as a
whole. In this context, Namibia associates itself with
Security Council resolution 833 (1993) of 27 May 1993,
dealing with the territorial integrity of Kuwait and
inviolability of its borders. We reiterate our full support for
the right of the people of Kuwait and its Government to
defend their sovereignty and independence. Namibia is a
small State, and we understand the predicament of small
States.
During the last session, I updated this august Assembly
on the progress made in our bilateral negotiations with the
Government of South Africa on the issue of the transfer and
reintegration of Walvis Bay and the Offshore Islands into
Namibia. Today, I am happy to report that the matter has
finally been resolved. On 28 February 1994, the transfer
and reintegration of Walvis Bay and the Offshore Islands
into Namibia will take place. This will, at last, mark the
completion of the decolonization of Namibia and the
unification of our nation. I take this opportunity to express
our deep appreciation to the Member States for their
consistent support, over the years, of Security Council
resolution 432 (1978) on Walvis Bay. I would also like to
thank, in particular, the South African Multi-Party
Negotiating Forum for adopting an important resolution
which speeded up this process.
The Rio Earth Summit marked an historic turning-point
in the long struggle to increase international awareness about
the true nature of the global environmental crisis. The
Summit effectively moved a long way towards a better
understanding of how future economic development is
inextricably linked to sound policies aimed at promoting and
protecting the environment.
22 General Assembly - Forty-eighth session
To this end, and in line with the provisions of our
Constitution, Namibia has launched a countrywide
programme of tree planting to prevent further deforestation
and degradation of the environment. Naturally, Namibia,
like the other developing countries, is anxious to see
generous financing and implementing of Agenda 21.
Let me now turn to the socio-economic problems we
are facing today. Despite the promise world leaders made
to children at the World Summit for Children here in New
York in 1990, education, health, water, shelter and food
security remain inaccessible to millions of children in the
developing world - and Namibia is no exception.
In Africa, problems of hunger, malnutrition, disease,
and so on, continue to thwart the commitment we made last
year at Dakar during the International Conference on
Assistance for the African Child, to place children first. In
furtherance of this commitment, and convinced that the
problems of the Namibian children can be addressed only in
a comprehensive manner, we have already integrated the
National Programme of Action on children into the overall
National Development Plan. This National Development
Plan constitutes the basis for social and economic
development in Namibia. In this context, primary health
care, education, provision of water and rural development
are among the priorities of our National Development Plan.
The 20/20 Vision programme we adopted at Dakar
must be implemented if we are to achieve tangible results by
the year 1995, when we shall review progress made since
the 1990 World Summit, including in particular the fate and
welfare of those children engulfed in war situations.
The recent World Conference on Human Rights in
Vienna has further exposed the unmitigated violence and
other forms of injustice being perpetrated against women
throughout the world. The Namibian Constitution contains
specific provisions on protection of the rights of women and
promotion of their welfare. Furthermore, Namibia is a party
to the Convention on the Elimination of All Forms of
Discrimination against Women.
It is against this background that we in Namibia have
taken measures to raise women’s awareness of their rights
by translating this Convention into indigenous languages. In
the same vein, we applaud the appointment of the Special
Rapporteur to study the issue of violence against women. It
is with this in mind that Namibia looks forward to the
Fourth World Conference on Women, in anticipation that its
decisions will further advance the cause of women in the
world, especially in Africa.
These are some of the many concerns on the social
agenda of all nations. Thus to us, the appointment of a
United Nations commissioner for human rights makes much
sense, and we support the idea. At the same time, we would
like to urge everyone to ensure that the mandate and status
of such a high-level international civil servant should be
considered carefully and realistically.
In order to meet the acute shortages of housing, the
Government has embarked upon a programme to provide
adequate housing to the Namibian people by the year 2000.
In recognition of this national effort, Namibia was awarded
the Habitat Scroll of Honour for 1993 for our National
Housing Programme, called "Build Together". This award
was received by my distinguished colleague, the Honourable
Mrs. Libertine Amathila, Minister of Local and Regional
Government and Housing, two days ago. I would like to
echo the words of my colleague by thanking Habitat for this
outstanding honour.
In conclusion, I wish to reiterate my Government’s
belief that the United Nations, as a unique international
body, can live up to its lofty ideals of creating a peaceful,
secure and just world for us and for generations to come.
To this end, Namibia pledges its total commitment.
